Gilbert, J.
1. Under the principles ruled in Orr Shoe Co. v. Lee, 159 Ga. 523 (126 S. E. 292), the evidence being without conflict' as to the material issues, the verdict is without evidence to support it. The evidence demanded a verdict against the claimant. Accordingly, the court erred in refusing a new trial.
2. The above ruling renders it useless to deal with the special grounds of the motion for a new trial.

Judgment reversed.


All the Justices concur.

P. M. Anderson, for plaintiff. W. G. Warnell, for defendant.